Citation Nr: 1100298	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right hip replacement, currently rated 50 percent disabling.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.M.

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 1952 to June 1956.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Togus, Maine and 
Detroit, Michigan.  Original jurisdiction in this currently 
resides only with the Detroit RO.

Procedural history

Right hip replacement

In October 2007, the Veteran was awarded service connection for 
his right hip replacement, which was rated 10 percent disabling 
effective February 27, 2007, 100 percent disabling effective May 
7, 2007, and 30 percent disabling effective July 1, 2008.   

Subsequently, in March 2009, the Veteran claimed entitlement to a 
disability rating in excess of 30 percent for his service-
connected hip replacement.  In a May 2009 rating decision, the 
Detroit RO increased the disability rating from 30 to 50 percent, 
effective July 1, 2008.  Crucially however, the Veteran has not 
expressed satisfaction with this increase.  Rather, his 
representative subsequently asserted in July 2009 that a 90 
percent rating should have been assigned.  See the July 13, 2009 
Statement of Accredited Representative.  The Board construes this 
assertion as a timely Notice of Disagreement (NOD) with the RO's 
May 2009 decision to rate the Veteran's right hip 50 percent 
disabling.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA 
must liberally construe all documents filed by a claimant].  
Crucially, the RO has not yet issued a statement of the case 
(SOC) as to the Veteran's increased rating claim.

Left shoulder disability

The Detroit RO denied the Veteran's service-connection claim for 
glenohumeral arthritis, rotator cuff left shoulder, in an April 
2010 rating decision.  Immediately after being notified of this 
denial, the Veteran filed additional medical evidence that 
included a treatment report for his left shoulder disability, and 
a medical nexus opinion relating the Veteran's shoulder 
disability to his active duty service.          See the April 12, 
2010 letter from the S.V.B.J. Center, with handwritten notes from 
the Veteran.  As above, the Board construes the Veteran's 
submission of this additional evidence to be a timely Notice of 
Disagreement (NOD) with the RO's April 2010 rating decision, 
which denied the Veteran's left shoulder claim.  See EF, 1 Vet. 
App. at 326.  The RO has not yet issued a statement of the case 
(SOC) as to this service-connection claim.

TDIU

In June 2008, the RO in Togus, Maine denied the Veteran's claim 
for TDIU.  The Veteran disagreed, and the RO in Detroit issued a 
statement of the case (SOC) in May 2009.  The Veteran perfected 
an appeal by submitting a timely VA Form 9 to the Detroit RO in 
May 2009.   

In November 2010, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired by 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  
REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issues 
on appeal must be remanded for further evidentiary development.  

Right hip replacement

As was described in the Introduction, the RO denied the Veteran's 
increased rating claim in a May 2009 rating decision.  The 
Veteran has since expressed timely disagreement with this 
decision.  See the July 13, 2009 Statement of Accredited 
Representative.  A SOC pertaining to that issue has not been 
issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.  So it is in 
this case.  Accordingly, this case is remanded so that the RO or 
AMC may issue a SOC on the issue of entitlement to a higher 
evaluation for the Veteran's service-connected right hip 
disability.  

Left shoulder disability

As was also described in the Introduction, the RO denied the 
Veteran's service-connection claim for a left shoulder disability 
in an April 2010 rating decision.  The Veteran has since 
expressed timely disagreement with this decision through the 
submission of additional relevant medical evidence immediately 
after the denial of his claim.  A SOC pertaining to that issue 
has not been issued by the RO, and the Board must remand the 
claim to the agency of original jurisdiction so that a SOC may be 
issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

With respect to his claim for a total rating based on individual 
unemployability, the Board observes that the Veteran's service-
connected right hip disability was most recently evaluated by a 
VA examiner in April 2009.  At the November 2010 hearing, the 
Veteran asserted that his hip has worsened since his last 
examination.  The Veteran specified that he gets cramps more 
often, and if he walks far, he has more pain.  The Veteran 
indicated he has to sit down every ten feet.  See the November 
2010 hearing transcript, page 9.

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In this case, the Veteran is certainly competent to testify as to 
his perceived increase in hip cramping and pain since April 2009.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board 
believes that a medical examination assessing the current 
severity of the Veteran's right hip disability and its effect on 
the Veteran's employability is necessary to adequately decide 
this claim.

Furthermore, the Board observes that the Veteran's TDIU claim is 
inextricably intertwined with his right hip and left shoulder 
claims.  In other words, if an increased rating is granted or 
denied for his right hip disability, and/or if service connection 
is granted or denied for the Veteran's left shoulder disability, 
such may impact the Veteran's TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
right hip and left shoulder disabilities.  
VBA should take appropriate steps to 
secure copies of any such treatment 
reports identified by the Veteran which 
are not in the record on appeal.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  The VBA should then schedule the 
Veteran for a VA examination to determine 
the current severity of his right hip 
replacement disability and whether the 
Veteran is unemployable because of service 
connected disability.  The Veteran's VA 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner.  

The examiner should assess the Veteran's 
range of motion of his right hip, and 
indicate whether there is any functional 
loss due to pain in the right hip, or any 
additional functional loss due to 
weakness, fatigability, incoordination, or 
pain on movement.  X-rays of the Veteran's 
right hip should be taken, and it should 
be specified whether those x-rays 
demonstrate the presence of arthritis.  
The examiner should also provide an 
opinion as to whether the Veteran's 
service connected right hip disability 
renders the Veteran unable to obtain or 
maintain gainful employment.  

A report of the examination should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  After the examination, the VBA should 
evaluate the evidence of record, and issue 
a statement of the case (SOC) to the 
Veteran regarding his increased rating 
claim for his right hip replacement, as 
well as his service-connection claim for a 
left shoulder disability.  The Veteran is 
advised that a timely substantive appeal 
will be necessary to perfect appeals to 
the Board concerning these claims.  38 
C.F.R.            § 20.302(b) (2010).   

4.  After undertaking any other 
development it deems necessary, VBA should 
readjudicate the Veteran's TDIU claim.  If 
the claim is denied, in whole or in part, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


